DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  See the conclusion section for objections to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Abstract
The abstract filed 8/27/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a heat releasing component respectively connected to both ends of the heating mechanism, and a refrigeration heat exchange mechanism, wherein the refrigeration heat exchange mechanism is connected to a lower end of the heating mechanism through a heat transfer pipeline and the refrigeration heat exchange mechanism communicates with the heat releasing component; and the heat releasing component comprises a double-layer heat exchange tube component, a gas-liquid separator and a branch tube, wherein the double-layer heat exchange tube component is respectively connected to the both ends of the heating mechanism, the gas-liquid separator is connected to the double-layer heat exchange tube component, and the branch tube is connected between the gas-liquid separator and the refrigeration heat exchange mechanism,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-12 are allowed due to dependency.
An exemplary prior art reference relevant to the claimed subject matter is JP 2001241785 (Fig. 2).  However, it is easily seen that a number of limitations as quoted above are not taught by this reference.  Both the cycle and heat exchanger disclosed are different than that claimed.  A number of additional references have been cited that are considered relevant to the cycle, the heat exchanger, and/or purpose of the claimed invention.  However, as mentioned above, no reference or combination of references teaches the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
in claim 2, line 5, the first “and” appears unnecessary (delete);
in claim 4, line 3, the first comma appears unnecessary (delete), and in line 4, at the first comma, the word “and” appears to be necessary (“throttle, and wherein”);
in claim 6, line 3, the comma appears unnecessary (delete);
in claim 7, line 3, the comma appears unnecessary (delete);
in claim 8, line 3, the comma appears unnecessary (delete), and in line 7, “and” appears to be unnecessary (delete);
in claim 9, line 3, the comma appears unnecessary (delete);
in claim 10, line 3, the comma appears unnecessary (delete);
in claim 11, line 3, the comma appears unnecessary (delete); and
in claim 12, line 3, the comma appears unnecessary (delete).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746